Action upon a benefit certificate issued to Troy E. Weathers, June 29, 1916, payable in the event of his death, to his brother, the plaintiff.
The member was suspended for failing to pay the dues for the month of December, 1919. This suspension took place on January 1, 1920. He failed also to pay the dues for the month of January, 1920. On February 2, 1920, while living in Charlotte, N.C., he mailed a letter to the clerk of the local camp in Columbia, of which he was a member, containing a money order for $2.62, which he stated was for "2 months dues at old rates." The local clerk in reply mailed the member a receipt for the dues of December, 1919, and January, 1920. At the foot of this receipt, above the clerk's signature, was the following:
"If any of the sums herein receipted for are paid for the purpose of reinstating the sovereign so paying, the sameare received upon the express condition and agreement thatthey shall be held in trust for him until all the requirementsof the laws of this society in relation to reinstatementhave been complied with; that the payment and the givingof this receipt shall not be a waiver of such requirements, *Page 420 and that he has no claim upon this society until he
has fully complied therewith."
Across the face of the receipt were written the words: "Reinstated old rate," placed there by the local clerk.
The local clerk submitted to the Sovereign Clerk a report, dated February 7, 1920. On this report under the head of "Reinstated Members," appears the name of T. E. Weathers. It further shows that Weathers had been suspended for failing to meet the December assessment. The date of reinstatement appears by this report as December 13, 1919, which is palpably an error, as no claim of reinstatement prior to February 3, 1920, at which time he paid the assessments, is made. The Sovereign Clerk testified that he did not receive this report until February 17, 1920, two days after the death of Weathers. Weathers was taken sick on February 8, 1920, and died on February 15th.
In addition to the notice of the express conditions upon which the dues for December and January were received, contained in the receipt forwarded by the local clerk to Weathers on February 3, 1920, quoted above, the following provisions of the constitution, laws, and by-laws of the order are pertinent:
"Section 63 (b). If he fails to make any such payments on or before the last day of the month he shall stand suspended, and during such suspension his beneficiary certificate shall be void.
"Section 65. No suspended member shall be reinstated whose health is at any time impaired, or becomes impaired within thirty days after any attempted reinstatement.
"Section 66 (b). After the expiration of ten days and within three months from date of suspension of a suspended member, to reinstate, he must pay to the clerk of his camp all arrearages and dues and deliver to him a *Page 421 
written statement and warranty signed by himself and witnessed that he is in good health at the time, and will continue in good health for thirty days thereafter, and not addicted to the excessive use of intoxicants or narcotics as a condition precedent to reinstatement, and waiving all rights hereto if such written statement and warranty be untrue.
"Any attempted reinstatement shall not be effective for that purpose unless the member be in fact in good health at the time and continue in good health for thirty days thereafter, and if any of the representations of statements made by the said applicant are untrue then said payments shall not cause his reinstatement nor operate as a waiver of the above condition."
At the conclusion of all the evidence the defendant moved for a directed verdict in its favor, upon the grounds sufficiently indicated in the ruling of the Circuit Judge granting the motion:
"Under the view I take of the contract, when the insured paid his back dues on the 3rd day of February, 1920, and applied for reinstatement, it was upon the condition specified in Sections 65 and 66 of the constitution and by-laws of the Sovereign Camp. These by-laws provide that the reinstatement shall not be effective unless the member be in good health at the time and continue in good health for thirty days. As the insured died within that period, the condition upon which he was reinstated was violated and his beneficiary is not entitled to recover."
The plaintiff appeals, and by his exceptions raises the following issues: (1) That by the payment of the December and January dues on February 3, 1920, the member was,ipso facto, reinstated; (2) that the receipt by the Sovereign Clerk of the report of the local clerk, dated February 7, 1920, showing that the member had been reinstated, confirmed the reinstatement; (3) that the defendant *Page 422 
by its conduct and that of the local clerk had waived the failure of the member to comply with rule 66; (4) that the defendant by its conduct and that of the local clerk was stopped from contesting the reinstatement of the member; (5) that the question whether or not the defendant had waived the failure of the member to comply with rule 66 was a question of fact which should have been submitted to the jury.
Upon the face of the facts, the member did not comply with the provisions and conditions of the contract in reference to reinstatement, so as to entitle the beneficiary to the amount of insurance stipulated in the certificate. He defaulted in the payment of his dues for December, and on January 1, 1920, was suspended on that account, in accordance with Section 63 (b) above quoted. He defaulted again in the payment of the dues for January, 1920.
Under the plain provisions of Section 66, being in a state of suspension, he could not be reinstated except in the stipulated method: (1) By paying to the local clerk all arrearages and dues; (2) by delivering to the local clerk a written statement and warranty, signed by himself and witnessed, to the effect that he was in good health at the time and would continue in good health for 30 days thereafter, as a condition precedent to reinstatement; the "statement" referring to his good health at the time, and the"warranty" to his continuance in good health for 30 days thereafter; the section also explicitly providing:
"Any attempted reinstatement shall not be effective forthat purpose unless the member be in fact in good healthat the time, and continue in good health for 30 days thereafter."
He complied with the first condition by paying the arrearage dues for December and January; he did not comply, or attempt to comply, with the condition requiring the written statement and warranty. Unless there be in *Page 423 
the evidence some testimony of a waiver of or estoppel upon the defendant, which would prevent it from insisting that the insured had not been reinstated, it is clear that the plaintiff should not be allowed to recover upon the certificate, and that the Circuit Judge was right in directing a verdict for the defendant. This presents the controlling question in the case.
The plaintiff seeks to establish a waiver of the failure of the insured to comply with the conditions of reinstatement contained in Section 66 (b) by the conduct of the local clerk, and also by the conduct of the Sovereign Camp. The acts of the local clerk relied upon for this purpose are: (1) The acceptance on February 3, 1920, of the arrearages for December and January; (2) affirming by the written statement or the receipt that the member had been reinstated; (3) entering on the local camp books the reinstatement of the member; (4) reporting to the Sovereign Camp that the member had been reinstated.
The acts of the head camp relied upon for this purpose are: (1) Acceptance of the remittance made by the local clerk of arrearages paid on February 3, 1920; (2) receipt of the report of the local clerk in which the reinstatement of the member was stated as a fact; (3) retaining without objection the paid-up arrearages.
 Waiver by the Local Clerk
I shall first consider the waiver claimed by the plaintiff to have resulted from the conduct of the local clerk. He received from the suspended member the arrearages for December and January; he mailed the member a receipt therefor; declaring on its face that the member had been reinstated; he made appropriate entries in his lodge book, indicating a reinstatement; he reported to the Sovereign Clerk that the member had been reinstated. In short, he did everything in his power to accomplish the reinstatement of the member, without compliance with and in defiant *Page 424 
disregard of the conditions of reinstatement prescribed in Section 66; and, if it was within his power to waive compliance with those conditions, I concede that he has accomplished that end.
The general powers of a local clerk are clerical and ministerial. His duties are to keep the records, attend to correspondence, make reports, give notices, collect dues, remit Sovereign Camp dues, and report upon the standing of the members. His power to act for the Sovereign Camp is expressly limited by Section 109 (g) of the laws and constitution of the order, which are specifically constituted by the certificate of membership "a part of the beneficiary contract between this society and the member," as follows:
"The clerk of a camp shall not by acts, representations, waivers, or by vote of his camp, have power or authority not delegated to him or to the camp by the constitution and laws of this society to bind the Sovereign or his camp."
In addition to this contractual limitation, which in the absence of statutory limitation would be recognized as a valid exercise of the power of parties to contract, the legislative authority of this State has not only not interfered with this contractual power, but has expressly recognized and confirmed it, in Section 2755, Vol. I., Code of Laws A.D. 1912:
"No subordinate body or any of its officers or members shall have the power or authority to waive any of the provisions of the laws and constitution of the association, and the same shall be binding upon the association, and each and every member thereof and their beneficiaries."
The effect of the conduct of the local clerk was practically to assure the member that he had done all that was necessary to establish his reinstatement; in other words, that he was not required to comply with Section 66 (b); that he, for the Sovereign Camp, waived the conditions required by that section. This was an attempted waiver, *Page 425 
in plain violation of the laws of the society and the laws of the State; it cannot be given that effect by calling it a misrepresentation or wrong on the part of the agent; otherwise every attempted waiver, which the subordinate officer is forbidden by the statute to consummate, may be transmuted into a waiver by giving it a different name, and that may be accomplished by indirection which the statute expressly forbids to be done directly.
In Vant v. Grand Lodge, 102 S.C. 413, 86 S.E. 677
discussing Section 2755, the Court says:
"This statute, passed in 1910, was designed, no doubt, to prevent the waiver of violations of the law of such associations by the local bodies, their officers or members, in favor of their own members, as a result of the fraternal feeling or sympathy which the members of such local orders, being more closely associated together, naturally entertain for each other, at the expense and to the detriment of the entire membership of the order."
Further on the Court says:
"Notwithstanding the local lodge may be the agent of the Grand Lodge for some purposes, it is within the power of the Legislature to enact that such agent shall not have authority to relinquish the rights of the principal, and it has so enacted in this section quoted; with the wisdom or policy of the enactment the Court is not concerned. The members of these orders are presumed to know their own laws, as well as those of the State, under which their rights must be determined. In view of the undisputed evidence of the violation of the law of the order, the evident purpose of which is to restrain the members from immoral living, and of the statute, which denies authority to the local lodge, its officers or members, to waive the resulting forfeiture of all benefits under the policy, the Court erred in refusing to direct the verdict for defendant." *Page 426 
It is sought to hold the Sovereign Camp responsible for the attempted waiver by the local clerk upon the ground that under Section 2770 the local clerk was the agent of the Sovereign Camp. It is clear to my mind that this section was not intended to enlarge the powers of the local officer, but simply to provide that in the matter of collecting dues the local officer should be regarded as the agent of the home company, and not of the member, the matter which was the subject of that section.
The case of Rabb v. Insurance Co., 108 S.C. 137,93 S.E. 711, is cited by respondent to sustain its contention, but a consideration of it and its applicability to the case at bar are summarily dismissed by the learned Chief Justice, in the leading opinion with the remark, "That case involved the construction of Section 2712, Code of Laws, A.D. 1912, which does not constitute a part of Article 3, entitled `Fraternal Benefit Associations,' under which the present case arose." In view of the manifest similar purpose of the two Sections, 2712 and 2770, and their practically identical terms, it appears to me that an interpretation by this Court of the effect of Section 2712 is exceedingly illuminating upon the interpretation of Section 2770.
In the Rabb case, the insured had failed to pay the premium due on July 30th; 30 days grace were allowed him; he was then notified that the policy had lapsed. The policy provided that at any time after default the insured might be reinstated by filing a written application for that purpose, presenting evidence of insurability satisfactory to the company, and paying unpaid premiums with interest. The insured made no effort to comply with these conditions. On October 16th, a friend of the insured paid to the company's agent the premiums which would have been due on October 30th if the policy had continued in force. The insured died October 17th. Upon the trial the defendant *Page 427 
moved for a directed verdict on the ground that the policy had lapsed, and that there was no evidence of a waiver. The Circuit Judge refused the motion, and submitted the question of waiver to the jury, charging them that, although the parties had agreed by their contract that the agent had no authority to waive and receipt for renewal premiums, or to waive a forfeiture for the non-payment of them, the statute (2712) annulled those provisions, and imposed liability upon the company for the act of its agent, notwithstanding he had no authority to do the act, to the knowledge of the insured. This Court reversed the judgment in favor of the plaintiff upon the ground that the defendant's motion should have been granted. Discussing Section 2712, the Court points out the purposes of the Act and its effect. The purposes are stated to be: (1) To regulate insurance agents by requiring them to be licensed, to subject them to penalties for violations of the insurance laws, and to prevent evasion thereof by the agents saying that they were acting as agents of the insured and not of the companies; (2) to thwart the practice of insurance companies of inserting in the policies a stipulation that he who was in fact their agent should be deemed the agent of the insured, so as to avoid the consequences of notice, etc. The Court held substantially that the Act in its effect could not extend beyond the purposes thus indicated; it did not provide, "as it would have been easy to do if that had been their intention, `and such company shall be bound by his acts,' nor did they say that it should be held that he was acting within the scope of his authority"; that there was nothing in the Act which denied or restricted the power of the insurance company to place reasonable limitations upon the authority of its agents; that as decided in Rowe v. Insurance Co., 90 S.C. 168,72 S.E. 1018, the right of such a company to make rules and *Page 428 
regulations for the conduct of its business, which shall be binding upon those who deal with it, with knowledge thereof, is fully recognized; that the act of the agent in receiving and receipting for premiums on the policy was not only without authority, real or apparent, but also in violation of his contract with and instructions from the company, and of the contract between the insured and the company, all of which was known to the insured and his company.
The Rabb case was controlled solely by the conventions existing between the parties, which Section 2712 was held not to interfere with or affect. The case at bar is stronger for the defendant, in that it relies not only upon the express stipulations of the contract, but upon the statutory law of the State, which effectually bars any effort on the part of the member or his beneficiary to establish a waiver of the conditions of reinstatement by the conduct of the local clerk. The member is presumed to have known of these conditions; he cannot be heard to say that he did not know of them; he had them before him in the certificate, in the constitution and laws, and on the receipt which the local clerk mailed to him. The agent certainly knew or is presumed to have known of them. It strikes me as illogical to hold that the agent can waive for the Sovereign Camp a provision that he was fully advised of, that the member knew of, and which the rules of the order and the statute law of the State declare that he shall not be permitted to waive. How the statute could more effectually have barred such a claim I cannot conceive.
The Vant case, which the learned Chief Justice differentiates from the case at bar, is peculiar in its facts, and I hesitatingly suggest that the just conclusion arrived at by the Court might well have been placed upon a different ground. The member after the certificate had been issued, made payable to his wife, abandoned her, *Page 429 
married another woman, lived with her for a number of years, and was so living at the time of his death. A by-law of the order provided:
"Any member living in a state of concubinage at thetime of his death shall not be entitled to any benefits herein mentioned."
It will be noted that the fact of living in a state of concubinage is not by the rule made a ground of suspension, expulsion, or forfeiture of membership. Perhaps the door of repentance was left open for the erring brother. At any rate, if he had tired of the new love, and was not in fact living in the adulterous relation at the time of his death, his former improper relation could not have been urged as a ground of forfeiture. As long as he lived, however concubinous his relation may have been, he was a member in good standing, and had a right to pay his dues. Hence, it appears to me that the question of waiver, claimed to have resulted from the acceptance of his dues, was improperly allowed in the case, which could properly have been decided upon the point alone that the member came squarely within the forfeiture by passing away in an unrepentant state. The statement in the leading opinion:
"The insured in that case did not possess the necessary qualifications for membership in the order when his dues were received"
— is not at all accurate. He was a qualified member when he was received; evidently the concubinage had not then begun, for he named his first wife as beneficiary; he was a qualified member as long as he lived, although in the inhibited relation; his certificate was forfeited only by his death in that relation. But, considering the case in the aspect which it evidently presented itself to the Court, and to the Chief Justice in the case at bar, as one providing a forfeiture if the member at any time after his induction became involved in that illicit relation. I cannot *Page 430 
draw a distinction between the different' brands of forfeiture, or discern the logic of sustaining the power of the local representative to waive one brand and not another. If he should be allowed to waive the forfeiture resulting from the failure to comply with the conditions of reinstatement, why not allow him to waive the forfeiture resulting from concubinage; the one is as imperative as the other, and both, in my opinion, come squarely within the inhibition of not only the laws of the order but the statute law of the State.
In the case of Currence v. Woodmen, 95 S.C. 61,78 S.E. 442, the member was suspended for non-payment of dues; he paid the arrearages to the local clerk, who remitted them to the Sovereign Clerk with a letter stating the facts, and that the member desired to be reinstated. The Court held that this letter was notice to the Sovereign Clerk that the member had not complied with the conditions for reinstatement, or at least was notice of facts sufficient to put him on inquiry which would have developed knowledge of the fact; that, while "it is true that under the provisions of the statute (2755) the local clerk did not have the power to waive compliance with the requirements of the constitution and by-laws," the testimony tended to show that there was a waiver by the Sovereign Camp.
The Crumley case, 102 S.C. 386; 86 S.E., 954, is considered in the leading opinion as conclusive of this case. While I emphatically disapprove of the reasoning and conclusions of that case, and think that it is a subversion of the contractual and statutory rights of the defendant, in permitting a subordinate officer of the society indirectly to accomplish what the parties have agreed, and the statute declares he shall not do, the representative character of the local clerk is so limited as to bring the case at bar easily within the scope of that decision. The Court says: *Page 431 
"That when said agent accepted dues from a suspended member, and placed his name on the list of those restored to membership, his action was obligatory on the Sovereign Camp, in the first instance, with power on its part, within a reasonable time, to review the action of the local clerk, if there was a substantial failure on his part to comply with the requirements of the order."
This is a clear concession, it seems to me, that the local clerk did not have the power, absolute, to waive compliance, and that the issue of waiver must be determined by the conduct of the Sovereign Camp after receipt of the local clerk's report. In other words, waiver by the agent is impossible; has there been waiver by the Sovereign Camp? The implication is that if the Sovereign Camp received information from the local clerk that the member had been reinstated without complying with the conditions, and did not within a reasonable time review the action of the local clerk in reinstating him without requiring a compliance with the conditions, the Sovereign Camp has either waived compliance or is stopped from denying it.
The member died on February 15th; the testimony of the Sovereign Clerk is to the effect that the report of the local clerk was received on February 17th; on March 2d notice of the death of the member was mailed to the Sovereign Clerk by the local clerk; the matter was turned over to the general attorney, he, evidently assuming that the conditions had been complied with, advised no liability, not upon the ground that the declaration and warranty had not been delivered to the local clerk, but upon the ground, assuming that it had, that the member had died within 30 days from the date of his reinstatement. I think that the Sovereign Camp had a perfect right to arrive at this conclusion, and that it was entirely unnecessary to ascertain from the local clerk whether or not the declaration and *Page 432 
warranty had been delivered to him; for, whether delivered or not, the certificate was in any event discharged.
Certainly it may be affirmed that an unreasonable time had not elapsed between the date of the receipt of the local clerk's report and the death of the member or date of the notification of his death; and it is difficult to see how a waiver may be predicated upon an act of omission of one of the parties to a contract after the death of the other.
I think, too, that the extract from the Crumley case, quoted above, clearly shows that the obligation resting upon the Sovereign Camp within a reasonable time to review the action of the local clerk in reinstating a member without compliance with the conditions presupposes a knowledge by the Sovereign Camp of that fact; of which there is not a suggestion in the evidence; on the contrary it shows that the Sovereign Clerk was misled by the report of the local clerk to assume that the conditions had been complied with.
Under the Sternheimer case, 107 S.C. 291,93 S.E. 8, the burden of proving a waiver of the conditions of reinstatement was upon the plaintiff. He has failed, as of necessity under the rules of the order and the statute of this State he must have failed, to establish a waiver by the local clerk; and, in order to establish one by the Sovereign Camp, upon this feature of the case, it was incumbent upon him to show that the Sovereign Camp knew, or had notice of facts sufficient to put it upon inquiry, of the local clerk's failure to comply with the requirements; that a reasonable time had elapsed between the date of that knowledge and the death of the member within which the action of the local clerk may have been reviewed by the Sovereign Camp; that it had failed to do so; and that from these facts the reasonable inference might be drawn that the Sovereign Camp intended to *Page 433 
abandon a known right, to waive such compliance. I do not find in the evidence a particle of support for such a conclusion.
The State of Alabama has a statute similar to Section 2755, except that it simply permits a fraternal organization to adopt a rule denying the power of a subordinate body or its officer to waive any of the provisions of the constitution and by-laws. In the case of Beiser v. Woodmen,199 Ala. 41, 74 So. 235, quoting from the syllabus, it was held:
"Gen. Acts 1911, p. 713, § 20, allowing fraternal benefit societies to provide that no subordinate body, officers or members, shall have authority to waive provisions of laws or constitution, and that same shall be binding on the society, members and beneficiaries, held to preclude any waiver, expressed, or implied, or estoppel predicated on acts or conduct of officers or members."
In Valentine v. Head Camp, 180 Cal. 192, 180 P. 2, 3 A.L.R. 380, it is held, quoting from the syllabus:
"In view of the laws of defendant mutual fraternal organization, held, that local camp clerk was nothing more than a special agent of defendant with defined powers known to members, so that he could not waive any requirements of the law of the organization or by any act or course of conduct create an estoppel against defendant."
 Waiver by the Sovereign Camp
I shall now consider the waiver claimed by the plaintiff to have resulted from the conduct of the Sovereign Camp.
There is an issue of fact in the case whether or not the Sovereign Clerk received the report of the local clerk, stating that the member had been reinstated, prior to his death on February 15th. The local clerk testified that it was forwarded to the Sovereign Clerk on February 7th, and the Court will take judicial notice of the fact that *Page 434 
in the due course of mail, if mailed on the 7th, the letter should have reached Omaha, Neb., before the 15th. The Sovereign Clerk testifies that he did not receive it until the 17th, two days after the death of the member. This issue cannot, of course, be determined by this Court, and, if it makes any difference whether it was received before or after the death of the member, the jury alone has jurisdiction to determine the issue. For the purposes of this appeal, therefore, I will assume that it was received prior to the member's death.
That report conveyed the information that the member had been reinstated. Section 66 (b) of the rules under consideration devolves upon the local clerk the duty of receiving from the suspended member upon his application for reinstatement, in addition to the payment of all arrearages, the written declaration and warranty that he is in good health at the time, and will continue so for 30 days thereafter. The local clerk is not required to transmit this document to the Sovereign Clerk. Upon receipt of the report of the local clerk that the member had been reinstated, the Sovereign Clerk had the right to assume that the required declaration and warranty had been delivered to the local clerk, as the rule provides, and of course to retain the arrearages paid by the member and remitted by the local clerk. It cannot be successfully contended that the acceptance of this money, in ignorance of the fact that the local clerk had not insisted upon a compliance with the rule, amounted to a waiver of the conditions of reinstatement; for waiver is the voluntary abandonment of a known right; the Sovereign Clerk cannot be held to have waived a failure to comply with the conditions, when it is not shown that he was cognizant of such failure.
"To constitute a waiver within the definitions already given, it is essential that there be an existing right, benefit or advantage, a knowledge, actual or constructive, of *Page 435 
its existence, and an intention to waive it." 26 R.C. L. 908.
"No man can be bound by a waiver of his rights, unless such waiver is distinctly made, with full knowledge of the rights which he intends to waive and the fact that he knows his rights and intends to waive them must plainly appear." Id. 909.
"It is well settled by the great weight of authority that no waiver of a forfeiture or avoidance arises from an acceptance or retention of a premium, unless the insurer, at the time of such action on its part, had knowledge of the facts, and the mere opportunity on the part of theinsurer to have made an examination or ascertain the factswill not charge it with knowledge of what an examination would have disclosed or what could have been ascertained."Hardy v. Woodmen, 17 Ala. App. 53, 81 So. 690.
In State v. Board, 78 S.C. 461, 59 S.E. 145, 14 L.R.A. (N.S.) 850, 13 Ann. Cas. 1133, it is said:
"By waiver is meant the intentional relinquishment of a known right, or such conduct as warrants an inference of the relinquishment of such a right. Therefore in order to constitute waiver the person against whom the waiver is claimed must have full knowledge of his rights and of facts which will enable him to take effectual action for the enforcement of such right."
In the Currence case, supra, the Court held that the local clerk could not under the statute (Section 2755) waive compliance with the conditions of reinstatement, but that his letter to the Sovereign Clerk was notice of noncompliance, and that for that reason the question of waiver by the Sovereign Camp was properly submitted to the jury, holding expressly and specifically that the local clerk was powerless to waive, and that waiver by the Sovereign Camp was dependent upon its knowledge or presumed *Page 436 
knowledge of the noncompliance. In the case at bar this element is entirely wanting; on the contrary the report of the local clerk, in the statement that the member had been reinstated, was an assertion that the conditions of reinstatement had been complied with; at least, it certainly was no notice that they had not been.
If it should be said that the Sovereign Clerk did not have the right to assume from the local clerk's report that the member had complied with the conditions for reinstatement, and was negligent in not assuring himself that such was the fact, the most that could possible be made of this position is that the Sovereign Clerk is thereby stopped from disputing the fact that the member had complied with the conditions.
It is clear that if the conditions, as a matter of fact, had been complied with, or as a matter of law the defendant by the conduct of the Sovereign Clerk be stopped from disputing that fact, the result, in legal contemplation, is that the conditions were complied with. If so, the terms of the conditions, the declaration that he was at that time in good health, and the warranty that he would continuein good health for 30 days thereafter, are necessarily binding upon the member. The beneficiary cannot repudiate the terms of the conditions, compliance with which he has invoked estoppel to establish; and as the member died within the 30 days, the warranty has been breached.
"Any attempted reinstatement shall not be effective for that purpose, unless the member * * * continue in good health for 30 days thereafter." Section 66 (c).
The report of the local clerk that the member had been reinstated contained an implied assertion that he had complied with the conditions required. It was equivalent to a direct and detailed statement of the compliance. If he had falsely made such a detailed statement and the Sovereign Clerk had accepted it as the truth, made *Page 437 
no inquiries and accepted the arrearages, where is the ground upon which to insist that the Sovereign Clerk, or through him the Sovereign Camp, had waived compliance with the conditions which he had many reasons to believe had been met? And, if the Sovereign Clerk should be held stopped from denying the detailed statement of the local clerk, surely the beneficiary who has invoked that estoppel should not be permitted to repudiate the terms of the conditions established by that estoppel.
I do not at all unite in the judicial animadversion occasionally made upon the attempts of such organizations as this to avoid the payment of death benefits in cases where the member has acted in violation of his solemn contract. The general officers of such institutions are trustees for the entire membership, and have no right, legal or moral, to weaken the ability of the organization to meet its valid obligations by paying claims that are not. The Court owes it as a matter of justice to the organization and its membership to recognize the rights of both when they are invoked. The impression seems prevalent that insurance conditions are traps for the unwary; as a matter of fact, they are the though product of business men, engaged in a business enterprise, to be run on business principles, that the institution may respond to its valid obligations. The reason is stronger for upholding these conditions in fraternal organizations than in old-line insurance companies, if a difference should be made at all, for the constitution and by-laws of the order are ordained, not by directors and stockholders in a financial corporation, but by the membership of the order through their representatives of local lodges meeting in Grand Lodge. *Page 438